SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2012 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 (Address of principal executive office) Issuer's telephone number:(619) 881-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On June 29, 2012, the Company held its annual meeting of shareholders.The following proposals were submitted to the holders of the Company’s capital stock for a vote: The election of seven (7) directors to serve until the next annual meeting of shareholders, and until their successors shall be duly elected and qualified; and The ratification of the appointment of Padgett, Stratemann & Co., LLP, as independent public auditors of the Company for the fiscal year ending December 31, 2012. At the meeting, 9,269,799 share of the Company’s capital stock were represented, or 83.44% of the Company’s voting capital stock.Securities brokers are not permitted to vote shares held in brokerage accounts on non-routine matters, including the election of directors, unless the beneficial owner of the shares gives specific instructions on how to vote.Accordingly, many of the proxies that were returned did not vote shares in the election of directors.In contrast, brokers were permitted to cast votes regarding ratification of auditors, even if they did not receive instructions from the beneficial owner of the shares. The voting results were as follows: Election of directors.All seven nominees were elected to serve until the 2013 annual meeting, and until their successors are duly elected and qualified. Director Votes For Votes Withheld Percentage of those Voting Broker Non-Votes Harry E. Hosmer 95.22% Donald H. Hosmer 97.99% Stephen M. Hosmer 98.01% Gary Grinsfelder 87.87% Tony Hall 95.52% Oscar A. Hildebrandt 95.29% George M. Watters 95.19% (2)Ratification of appointment of independent auditor. Votes For Votes Withheld Percentage of Those Voting Broker Non-Votes Appointment of auditor - 100.00% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:July 3, 2012 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
